UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDRES CARRILLO, et al.,

                                       Plaintiffs,                     19 Civ. 1365 (PAE)
                       -v-
                                                                             ORDER
 KAY WATERPROOFING CORP., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received plaintiffs’ request for an extension to file affidavits of service and

to adjourn the default judgment hearing scheduled for February 7, 2020. Dkt. 110. The default

judgment hearing is hereby adjourned until March 5, 2020 at 2:30 p.m. Plaintiffs are directed

to serve this order on defendants Monster Construction LLC (d/b/a Monster Construction);

Galicia Construction Co., Inc. (d/b/a Galicia Contracting and Restoration); Galicia Contracting

and Restoration Corp., a.k.a. Galicia Contracting Corp. (d/b/a Galicia Contracting and

Restoration); Saul Gonzalez; Ronald Duarte; and Eric Hermosillo; and to file proof of such

service no later than February 27, 2020.

       The Court directs plaintiffs to provide two sets of courtesy copies of their default

judgment motion papers, including their memorandum of law and the papers outlined in Rule

3.M of the Court’s Individual Rules, to the Court’s chambers by February 27, 2020.
      SO ORDERED.


                            
                            ____________________________
                            Paul A. Engelmayer
                            United States District Judge


Dated: February 6, 2020
       New York, New York
